Mr. Justice Shepard
delivered the opinion of the Court:
1. The first contention of the appellants, is, that the demurrer should have been sustained because the courts of the District of Columbia, being courts of the United States, have no jurisdiction, under any conditions whatsoever, to enjoin a party from proceeding in the courts of a State.
This is founded on the prohibition contained in section 720, R. S. U. S. which reads thus: “The writ of injunction shall not be granted in any court of the United States to stay proceedings in any court of any State, except in bankruptcy proceedings.”
This statute, enacted originally in 1793, was intended to prevent unseemly conflicts that might occur between the courts of the several States and the Federal courts exercising jurisdiction within their limits, and has always received liberal interpretation to that end. Diggs v. Wolcott, 4 Cranch. 179; Peck v. Jenness, 7 How. 612, 625; Watson v. Jones, 13 Wall. 679, 719; Haines v. Carpenter, 91 U. S. 254, 257; Dial v. Reynolds, 96 U. S. 348, 350; In re Sawyer, 124 U. S. 200, 220. See, also, Dillon v. K. C. etc., Rwy. Co., 43 Fed. Rep. 109.
*103As the courts of the District of Columbia are necessarily courts of the United States, they are included within the broad letter of the statute. United States v. Mills, 11 App. D. C. 500, 505.
In another sense also, the statute may be regarded as declaratory of an established principle of comity between courts, through the operation of which, when the jurisdiction of one court and the right of a party to prosecute his suit have attached, another court will not undertake to arrest the proceedings. Peck v. Jenness, 7 How. 624.
It must, however, be borne in mind, in considering the effect and operation, within the limits of the District of Columbia, of the general statutes relating to the courts of the United States, and some other subjects, that the courts of general jurisdiction of the District have, since the cession of its territory by the State of Maryland, been necessarily invested with the jurisdiction over persons and property therein that was formerly exercised by the courts of that State, and that is now in general exercised by the courts of the several States within their respective limits, in addition to such as were formerly exercised by the courts of the United States for the State of Maryland.
For the reason that the general laws of the United States did not, and could not provide for all the conditions existing at the time of the cession, and to prevent confusion, it was at once enacted that the laws of Maryland, not necessarily inconsistent with the change of sovereignty, should continue in force until modified or repealed by Congress; and notwithstanding the lapse of nearly one hundred years they now constitute the greater and more important part of our written law.
One effect of the peculiar conditions in respect of the jurisdiction over persons and property created by the cession of the District, was to raise doubts whether general Acts of Congress, adapted to the conditions of the authority of the United States throughout the States and Territories of the *104Union generally, should be regarded as changing the laws of the District without the express declaration, or the necessary implication, of such a purpose; for it would sometimes happen that such a law, demanded by and enacted for conditions existing elsewhere, would tend to create confusion and embarrassment in the District because inconsistent with the great body of its law.
This, doubtless, led to the enactment now found in section- 93, R. S. D. C., as follows: “The Constitution and all the laws of the United States, which are not locally inapplicable, shall have the same force and effect within the District as elsewhere within the United States.” And this test* we have had occasion several times to apply in determining whether a general law, in any or all of its provisions, was intended to have operation in the District of Columbia. Knight v. United States, 6 App. D. C. 1, 5; Chase v. United States, 7 App. D. C. 149, 156; United States v. Mills, 11 App. D. C. 500, 504, 506.
The original act now embodied in section 720, R. S. U. S., ■was enacted before the cession, and it may be that it is not locally applicable for the reason that the apprehended conflicts of jurisdiction sought to be prevented thereby can not occur in the District because its courts are undivided and represent.but one authority. Courts of the United States, elsewhere, sit within the States, and their process runs to the limits of their designated districts, which are sometimes co-extensive with the limits of the State. Within those limits the party seeking redress may have it as well in the courts of one as of the other; and there is every reason why upon general principles, he should be compelled to litigate in the State tribunal when it has already acquired jurisdiction of the subject matter and of some at least of the parties. Moreover, the jurisdictional requirements of the United States courts in a State in respect of diverse citizenship, would render it next to impossible for them to exercise a restraining power over the citizens of the States of their location in *105the matter of litigation in foreign States like that common in the State tribunals. It may be, therefore, that the section aforesaid ought not to be construed as operating to exclude the jurisdiction of the courts of the District in such cases, as the successors of the tribunals of the State of Maryland, or, in other words, as taking away a jurisdiction which, if the District were still a part of the State of Maryland, would undoubtedly exist in the courts of that State. Dehon v. Foster, 4 Allen, 545; Cole v. Cunningham, 133 U. S. 107.
This question is one of importance and difficulty; and as the case can be fully and finally disposed of without its determination, we prefer to pass it until such time as it may come before us, of necessity, and receive re-examination and more careful consideration.
2. Passing the question, then, of the effect of the statute aforesaid upon the complainants’ right to the relief prayed for, we come to the second ground of the contention in support of the demurrer, which, for convenience of consideration, will be separated into the several propositions that it involves.
(1) It is entirely outside of the case to consider the operations of the provisions of the Assignment Act of Congress of February 24, 1893, in working a conveyance of the title of all property owned by the assignor Scott, whether recited inaccurately in the schedules attached to the deed of assignment, or omitted altogether therefrom.
The only property within the comprehension of this case is the land situated in Montgomery County, Maryland; and the act in force in the District of Columbia can not affect the transmission of its title. The operation of the deed of assignment as a conveyance of its title must depend solely upon the laws of Maryland; for it is an unquestionable principle of law, here and everywhere, that the title and disposition of real property are exclusively subject to the laws of the State wherein it lies, which can alone prescribe the mode whereby the title can be passed from one person *106to another. McCormick v. Sullivant, 10 Wheat. 192, 202; United States v. Fox, 94 U. S. 315, 320; Robertson v. Pickrell, 109 U. S. 608, 611; Schley v. Pullman Car Co., 120 U. S. 575, 580; Langdon v. Sherwood, 124 U. S. 74, 81; Arndt v. Griggs, 134 U. S. 316, 321.
And, necessarily, the same rule that governs in the case of the transmission of title by deed or will applies also in the case of an assignment for the benefit of creditors. Loving v. Pairo, 10 Iowa, 282, 287; Gardner v. Commercial Bank, 95 Ill. 298, 304; Jenks v. Ludden, 34 Minn. 482, 486; Thompkins v. Adams, 41 Kan. 38, 48.
Cases cited on behalf of the appellees, and others likewise, go no further than to hold that, where an assignment for the benefit of creditors has been made in one State, it will pass the title to personal, and sometimes to real property, in another, when the deed of assignment, in its form and execution, is in substantial compliance with the laws of the latter State regulating conveyances of the title to such property, and conflicts only in some of its administrative features with the local law regulating the administration of such trusts for the benefit of creditors, when the question arises between the citizens of the State where the assignment was executed, and when the latter does not expressly contravene the laws and established public policy of the State where the property is situated. Juillard v. May, 130 Ill. 87, 96. See, also, Green v. Van Buskirk, 5 Wall. 307, 311, 312; Hervey v. R. I. Locomotive Works, 93 U. S. 664, 671; Cole v. Cunningham, 133 U. S. 107, 128.
(2) Tested by the law of Maryland, the assignment, even if it be conceded that the assignor Scott had a greater than a life estate in the land, would pass nothing more than the latter as described in the schedule. Under the law prevailing in that State, the general words of the assignment are restricted by the particular description of the schedule which is made a part of it. Mims v. Armstrong, 31 Md. 87, 94.
*107Again, Scott having a life estate in the land coupled with a power of alienation of the fee by deed or will, his conveyance of the life estate, without reference to the power, passed that estate, and nothing more. Ridgely v. Cross, 83 Md. 161. And that case is but the declaration of the rule of construction that generally prevails. 2 Perry on Trusts, Sec. 511c; 4 Kent Comm. (12th Ed.), 334, 335.
Under the foregoing decisions declaring the law of Maryland, all that could be treated as conveyed by the deed of assignment is the life estate of Scott,as recited in the schedule. But it further appears, by operation of the law of Maryland, that no title, of any nature whatsoever, passed to the assignee, because of his failure to enter into the bond required by the statute of the State in all cases of assignments for the benefit of creditors. Sec. 205, Art. 16 of the Code of Maryland provides that every trustee to whom property shall have been conveyed for the benefit of creditors shall enter into and file a bond in the proper court, and declares that “no title shall pass to any trustee as aforesaid until such bond shall be filed and approved as aforesaid, and no sale made by any trustee without such bond shall be valid or pass any title to such property.”
Under the construction given this statute, no title whatever passes either to personal or real property until the bond has been given; and a lien acquired by attaching creditors after the date of the assignment is not affected by the subsequent execution and approval of the bond. Stieffel v. Barton, 73 Md. 408, 410; Fidelity & Dep. Co. v. Haines, 78 Md. 454, 457; White v. Bank, 80 Md. 1, 5.
(3) Even were the law of Maryland otherwise, and it were conceded also than an injunction would clearly lie to prevent a creditor within this jurisdiction from prosecuting an attachment suit against the property of the assignor in Maryland, the bill therefor comes too late after the complainants have stood by without action here, or intervention there, and permitted that suit to ripen into judgment.
*108That complainants were not parties to that proceeding, or that Scott may not even have been brought before the court in person, are matters of no consequence in so far as the effect of that judgment comes under consideration in this case. Inasmuch as it was a valid judgment of condemna- ' tion, subjecting the attached property to the payment of the demand found to exist for that purpose, pronounced by a court of unquestioned jurisdiction in the premises, it would have the same effect if pleaded in defense of an action here that it has in Maryland. Green v. Van Buskirk, 7 Wall. 139, 148: S. C., 5 Wall. 307, 312; Cole v. Cunningham, 133 U. S. 107, 133.
For stronger reasons, if possible, no court of another jurisdiction should undertake to thwart its regular execution in the interest of the party entitled thereto, by exerting coercion upon him when he may happen to be within its power.
In Green v. Van Buskirk, supra, all of the interested parties were citizens and residents of New York, where the chattel mortgage was made by Bates to Van Buskirk. Green at-. tached the personal property, so conveyed, in the courts of Illinois, where it was then situated; procured its condemnation and sale, and appropriated the proceeds. Van Buskirk sued him in New York to recover the value of the converted property. Van Buskirk was not a party to the attachment suit, nor was Bates by personal service. It was held, nevertheless, that the judgment so obtained, having that effect in Illinois, was a bar to the action.
In the later case of Cole v. Cunningham, supra, wherein an injunction, issued by a State court of Massachusetts to restrain a citizen of that State from the prosecution of an attachment suit in the State of New York, was upheld, it was said, after quoting with approval from Green v. Van Buskirk, that:
“It will be perceived that it was manifestly inadmissible to hold that after Van Buskirk had permitted Green to go *109to judgment in a proceeding in rem, which appropriated the property as belonging to Bates, he could then get judgment against Green for the conversion of what had been so adjudged to him, an adjudication which Van Buskirk had voluntarily declined to litigate in the proper forum, and had not sought in his own State to prevent. It was a contest between two individuals claiming the same property, and that property capable of an actual situs, and actually situated in Illinois. The attachment was not only levied in accordance with the laws of Illinois, but the laws of that State affirmatively invalidated the instrument under which Van Buskirk claimed. Clearly, then, the law of the domicile of Van Buskirk, Green and Bates could not overcome such registry and other positive laws of Illinois as were distinctly coercive.”
The proceeding in this case is substantially a suit in equity to recover and subject the proceeds of land situated in Maryland, that has been condemned and sold under a judgment of a court of that State, to a demand acquired under an instrument which, by the law of Maryland, had no force or effect as a conveyance of title; and, therefore, comes directly within the rule enounced in Green v. Van Buskirk, and approved in Cole v. Cunningham.
The proper place for the complainants to maintain their claim was in the courts of Maryland, which had jurisdiction of the subject matter, and whose laws exclusively governed its disposition.
They, however, not only kept out of the litigation in Maryland of which they had knowledge in time to join before the judgment of condemnation was rendered, but also stood by and permitted the defendant Keane to undertake the labor and expense of the subsequent litigation with Scott, and his daughters, who claimed the remainder upon the termination of his life estate, that z’esulted in annulling the conveyance, under which they claimed, as in fraud of creditors, and without which result the condemnation judgment *110would have been of little or no value. See Scott v. Keane, Maryland Court of Appeals, April Term, 1898.
3. It is independently contended by the appellees, in support of the decree overruling the demurrer, that an injunction properly lies to prevent the appellants from appropriating the proceeds of the condemnation judgment in Maryland, and to compel them to bring the same into the proper court of this District for distribution among all the creditors of Scott, on the ground that, by reason of their former acceptance of the assignment, they are estopped to deny its sufficiency as a conveyance of the Maryland land.
It would he sufficient to say that this contention is fully met by what has heretofore been said in respect of the exclusive jurisdiction of the Maryland courts in the premises; for it is an attempt to accomplish indirectly that which can not be done directly by the courts of this District, namely, to give effect to an instrument, as a conveyance of title in Maryland, that is in contravention of the laws of that State, as well also to prevent the execution of a judgment regularly obtained in that State. A proceeding that would work that result in any manner is beyond the jurisdiction of our courts. The courts of Maryland are open to the maintenance of the same right, and to them the parties must resort for relief.
The case of Kendall v. Coke Co., 182 Pa. St. 1, that is relied on by the appellees, 'is not applicable to all the phases of the question as here presented. It is true that the assignment made in Pennsylvania by a resident debtor was conceded to be insufficient in its terms to pass the complete tjtle to land in Florida under the laws of the latter State. A resident creditor, having accepted benefits under the assignment, was declared estopped to claim against it elsewhere, and an injunction was granted restraining him from prosecuting an attachment suit that he had commenced in Florida. The important distinction between that case and this is, that the attachment proceedings in Florida had not progressed to judgment of condemnation.
*111In Groves v. Rice, 148 N. Y. 227, the parties were all citizens of New York, the property was situated therein, and the familiar principle of estoppel by reason of the acceptance of benefits under the trust was applied, and nothing more.
With great respect for the justly distinguished court that decided the case of Kendall v. The Coke Co., supra, it seems to us that both the effect of the assignment as a conveyance of the title to the land by virtue of its terms and the manner of its execution, and the question of the party’s conduct in giving it effect by way of estoppel, ought to have been submitted for determination by the courts of the State where the land was situated, as was the case in Moore v. Church, 70 Iowa, 208. In that case the assignment made in New York, by a citizen thereof, was in accordance with the law of that State. As a part of the assignment, the assignor made a separate conveyance of the laud which was executed in conformity with the law of Iowa, where the land was situated. A creditor in New York became a surety upon the bond of the assignee, and subsequently brought a suit against the assignor in Iowa, and sued out an attachment that was levied upon the said land. He also filed his claim for the debt with the assignee in New York, and asked for his distributive share of the estate upon whatever part thereof might remain unsatisfied after crediting the sum that might be realized through his proceeding in Iowa.
The assignment, in so far as it was sought to give it operation in Iowa, was declared void because in contravention of a statute of that State which forbade preferences in an assigment for the benefit of creditors. It was also held that the attaching creditor was not estopped to have the assignment and the conveyance executed in order to give it effect, annulled, by reason of his having become surety for the assignee in New York, or having preferred his claim there against the assigned estate. His conduct, it was said, could go no farther than to estop him to deny the validity of the *112assignment in.New York in respect of the property situated there.-
Now it may be, that, in the distribution of the proceeds of the property in the District, the defendants would each be denied participation unless they should first account for the proceeds of the Maryland litigation; or, that they would, at least, be limited therein to their proper proportion after crediting them with the amounts so realized. But these are questions that can only arise on the distribution of the estate when made, and we are not to be understood as expressing any opinion in respect to their determination.
4. In addition to the matters that have been discussed, the bill alleges acts of misconduct on the part of the assignee and prays his removal and the appointment of another. There are also prayers for discovery and for an account by the assignee of property that may have come into his possession in that right. The assignor Scott is also called upon for discovery in respect of any property that he may have that is not described in his schedules. These questions are not before us on this appeal, and it may be that the complainants would be entitled to maintain their bill, with or without amendment, for relief therein and perhaps in other particulars.
The decree will therefore be reversed with costs, and the cause remanded, with direction to sustain the demurrer, dissolve the injunction and dismiss the bill as to the appellants, Thomas T. Keane, Alplieus Middleton, The Central National Bank of Washington, Edward O. Whitford and the partnership of Browning & Middleton; and for further proceedings not inconsistent with this opinion. It is so ordered.

Reversed.